Citation Nr: 1608037	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  15-11 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to the lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for radiculopathy of the bilateral upper extremities, to include as secondary to the cervical spine disability.

5.  Entitlement to service connection for arthritis of the bilateral hips.

6.  Entitlement to service connection for arthritis of the bilateral ankles.

7.  Entitlement to service connection for a right foot disability, to include arthritis of the right foot and heel.

8.  Entitlement to service connection for arthritis of the bilateral big toes.

9.  Entitlement to an acquired psychiatric disorder, including post-traumatic stress disorder (PTSD) and/or depression, to include as secondary to cervical and lumbar spine disabilities.

10.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to the lumbar spine disability.

11.  Entitlement to service connection for a head injury, to include a traumatic brain injury (TBI).

12.  Entitlement to service connection for headaches, to include as secondary to the cervical spine disability.

13.  Entitlement to an increased rating for chondromalacia patella and DJD of the right knee, rated initially as 10 percent disabling and as 20 percent disabling from January 28, 2011.

14.  Entitlement to an increased rating for chondromalacia patella and DJD of the left knee, rated initially as 10 percent disabling and as 20 percent disabling from January 28, 2011.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1985 to May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from four rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).  A March 2011 rating decision granted service connection for the right and left knee disabilities, assigning 10 percent ratings effective December 19, 2005.  A May 2011 rating decision denied service connection for ED.  A September 2011 rating decision denied service connection for lumbar spine DJD, sciatica of the bilateral lower extremities, arthritis of the bilateral ankles, arthritis of the bilateral big toes, arthritis of the right heel, arthritis of the right foot, a head injury, headaches, PTSD, and entitlement to a TDIU.  Finally, September 2013 rating decision denied service connection for cervical spine arthritis, upper extremity radiculopathy, and arthritis of the bilateral hips.

The Board notes that the Veteran has 18 issues on appeal.  Two separate claims for service connection for the right ankle and the left ankle have been combined into one claim for a bilateral ankle disability, two claims for service connection for the right big toe and the left big toe have been combined into one claim for the bilateral big toes, and two claims for service connection for arthritis of the right heel and arthritis of the right foot have been combined into one claim for a right foot disability.  

In November 2014, the RO increased the ratings for the right and left knee disabilities to 20 percent each, effective January 28, 2011.  This decision constitutes a partial grant of the benefits sought on appeal.  The issues therefore remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In October 2015, the Veteran testified at a videoconference hearing before the undersigned and the transcript is of record.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of lumbar spine degenerative joint disease (DJD) and the evidence is in equipoise on whether it is etiologically related to service.

 2.  The evidence is in equipoise on the issues of whether the Veteran has a current diagnosis of radiculopathy of the bilateral lower extremities, and whether any such diagnosis is etiologically related to service.

3.  The Veteran has a current diagnosis of cervical spine degenerative disc disease (DDD) and the evidence is in equipoise on whether it is etiologically related to service.

4.  The evidence is in equipoise on the issues of whether the Veteran has a current diagnosis of radiculopathy of the bilateral lower extremities, and whether any such diagnosis is etiologically related to service.

5.  The Veteran has a current diagnosis of arthritis of the bilateral hips and the evidence is in equipoise on whether it is etiologically related to service.

6.  The Veteran does not have a current diagnosis of any right ankle or left ankle disability.

7.  The evidence is in equipoise on the issues of whether the Veteran has current diagnoses of arthritis of the first metatarsophalangeal (MTP) joint of the right foot and an Achilles tendon spur, and whether any such diagnoses are etiologically related to service.

8.  The Veteran does not have any other current diagnosis of a right or left big toe disability.

9.  The Veteran has a current diagnosis of depressive disorder, which is secondary to the cervical and lumbar spine disabilities.

10.  The Veteran has a current diagnosis of erectile dysfunction (ED), and the evidence is equipoise on whether it is secondary to the lumbar spine disability.

11.  The Veteran does not have a current diagnosis of a head injury or a TBI.

12.  The Veteran has a current diagnosis of headaches, which is secondary to the cervical spine disability.

13.  For the period of appeal prior to January 28, 2011, the Veteran's right knee disability manifested by pain, pain on motion, and flexion limited to 80 degrees.  There was no evidence of ankylosis, recurrent subluxation or lateral instability, dislocation of semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

14.  For the period of appeal prior to January 28, 2011, the Veteran's left knee disability manifested by pain, pain on motion, and flexion limited to 100 degrees.  There was no evidence of ankylosis, recurrent subluxation or lateral instability, dislocation of semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

15.  For the period of appeal from January 28, 2011, the Veteran's right knee disability has manifested by pain, pain on motion, and flexion limited to no more than 30 degrees.  There is no evidence of ankylosis, recurrent subluxation or lateral instability, dislocation of semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

16.  For the period of appeal from January 28, 2011, the Veteran's left knee disability has manifested by pain, pain on motion, and flexion limited to no more than 30 degrees.  There is no evidence of ankylosis, recurrent subluxation or lateral instability, dislocation of semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for radiculopathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for radiculopathy of the bilateral upper extremities have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

5.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for arthritis of the bilateral hips have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

6.  The criteria for service connection for arthritis of the bilateral ankles have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

7.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a right foot disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

8.  The criteria for service connection for arthritis of the bilateral big toes have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

9.  The criteria for the establishment of service connection for depressive disorder as secondary to the service-connected cervical and lumbar spine disabilities have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

10.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for erectile dysfunction as secondary to the service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

11.  The criteria for service connection for head injury, to include a TBI, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2015).

12.  The criteria for the establishment of service connection for depressive disorder as secondary to the service-connected cervical spine disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

13.  For the period of appeal prior to January 28, 2011, the criteria for the assignment of a disability evaluation in excess of 10 percent for the right knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260 (2015).

14.  For the period of appeal prior to January 28, 2011, the criteria for the assignment of a disability evaluation in excess of 10 percent for the left knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260 (2015).

15.  For the period of appeal from January 28, 2011, the criteria for the assignment of a disability evaluation in excess of 20 percent for the right knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260 (2015).

16.  For the period of appeal from January 28, 2011, the criteria for the assignment of a disability evaluation in excess of 20 percent for the left knee disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

As the Board is granting the claims for service connection for a lumbar spine disability, radiculopathy of the lower extremities, cervical spine disability, radiculopathy of the upper extremities, arthritis of the bilateral hips, right foot disability, an acquired psychiatric disorder, ED, and headaches, these claims are substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to these claims.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

With regard to the claims for service connection for arthritis of the bilateral ankles, arthritis of the bilateral big toes, a head injury, and for increased ratings for the bilateral knee disabilities, the RO provided notice letters to the Veteran in December 2006, June 2011, and August 2011, prior to the adjudication of the claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).         

The Veteran's claim for higher initial ratings are downstream issues, which were initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case with respect to the claim for higher initial ratings for the bilateral knee disabilities.
                                                                                                                                                                                                                                                                                                                
The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims for service connection for arthritis of the bilateral ankles, arthritis of the bilateral big toes, and a head injury.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to these claims, and the duty to assist requirements have been satisfied with regard to these claims.  All available service treatment records (STRs) were obtained.  VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to these claims. 

The Veteran underwent VA examinations in July 2011, December 2014, and June 2015 to obtain medical evidence regarding the nature and etiology the claimed disabilities.  He was also evaluated for a TBI in April 2012.  The Board finds the VA examinations and evaluation adequate for adjudication purposes.  The examinations were performed by a medical professionals based on a review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinions are provided as to whether the Veteran has any current disability(s) and, if so, whether the disabilities are related to the Veteran's service.  The Board finds that for these reasons, the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for these disabilities has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met with regard to the claims for service connection for arthritis of the bilateral ankles, arthritis of the bilateral big toes, and a head injury, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of these claims.

II.  Service Connection Claims

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).




General Contentions

The Veteran contends that a jump out of a plane in airborne school caused injuries to his head, neck, back, hips, ankles, feet, as well as PTSD.  He states that he misjudged the landing of the jump and hit the balls of his feet, particularly his right foot, and the back of his head, and was knocked out for 3-5 minutes.  See the June and July 2011 statements; July 2012 statement.  He also asserts that the orthopedic conditions have been aggravated by the service-connected bilateral knee disability.  See the October 2015 Board hearing transcript.

The evidence of record is in relative equipoise on the issue of whether the Veteran was injured in a plane jump in service.  The Veteran is competent to describe injuring himself due to a misjudged landing in airborne school.  He is also competent to report symptoms such as pain and losing consciousness, as they are perceivable by use of his senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  The Veteran's lay statements are found to be credible because they have been consistent and are consistent with the circumstances of his service.  Service personnel records indicate that the Veteran completed an Airborne Course in December 1986 and an air assault training at the Air Assault School in April 1987.  In addition, the Veteran's DD 214 indicates that he received a received a Parachutist Badge.  

The Veteran's STRs, however, are silent for mention of complaints or treatment of injuries after a plane jump.  The December 1984 enlistment examination indicates that his head, upper extremities, feet, lower extremities, and spine were all found to be clinical normal.  In addition, the Veteran was found to be neurologically and psychiatrically normal, and the examination report is silent for mention of any existing relevant medical conditions.  STRs show that in February 1988, the Veteran reported having "very bad headaches sometimes" with no indication of how or when the headaches originated.  In March 1988, the Veteran reported having off-and-on low back pain for two days.  The treatment record indicates that the Veteran had full range of motion and mild tenderness at the L1-L5 paralumbar muscles, which was assessed as being mechanical low back pain.  He had no spasms and no history of injury.  In April 1988, the Veteran reported having right ankle and foot pain for one day.  The treatment record indicates that the ankle and foot appeared unremarkable with no obvious swelling or deformity, and an x-ray was negative.  In his separation from service report of medical history in April 1988, the Veteran reported having frequent or severe headaches.  He denied having recurrent back pain; bone, joint, or other deformity; foot trouble; depression or excessive worry; or nervous trouble of any sort.  An April 1988 separation from service examination report indicates the Veteran had no defects or diagnoses, and is silent for mention of any head, neck, back, hips, ankles, feet, or psychiatric conditions.  

Lumbar Spine DJD and 
Bilateral Radiculopathy of the Lower Extremities

The Veteran has a current diagnosis of lumbar spine DJD.  See the July 2011 VA examination report; June 2014 Dr. J.B. examination report.  

The evidence is in relative equipoise on whether the Veteran has a current diagnosis of radiculopathy of the bilateral lower extremities.  Although the VA examiners did not diagnose radiculopathy, the June 2014 private opinion by Dr. J.B. diagnosed radiculopathy of the bilateral lower extremities.  

The evidence of record is also in relative equipoise on the issues of whether the Veteran's current lumbar spine disability and radiculopathy of the bilateral lower extremities are related to an in-service injury.  A June 2011 VA x-ray of the lumbar spine showed mild bilateral facet arthrosis at L3 to S1.  Diagnoses were lumbarization of S1 and focal left foraminal disc protrusions at L4-5 and L5-S1 causing moderate foraminal stenosis at those levels, and impingement of the exiting L4 and L5 nerve roots.  Subsequently, the Veteran's VA doctor submitted a letter indicating that she did not have sufficient evidence to state that his back pain was related to a service injury.

In July 2011, the Veteran had a VA examination of the lumbar spine.  The examiner indicated that the Veteran had severe tenderness from the mid-thoracic spine all the way down to the sacrum.  Range of motion included forward flexion to 30 degrees, extension to zero degrees, right and left lateral flexion to 10 degrees, right and left lateral rotation to 25 degrees.  There was pain on motion, but no evidence of fatigue, weakness, lack of endurance, instability, or incoordination with repeated testings.  There was also no additional loss of joint function or motion with use due to pain with repeated testings.  The Veteran had no loss of sensation in the lower extremities.  He also had full power in the lower extremities, to include ankle dorsiflexion and plantar flexion.  X-rays revealed early DJD at the L4-L5 level.  The examiner opined that the Veteran had a single episode of low back pain in service that abated, as there was no evidence of back pain in his separation examination.  As such, the examiner opined, the current lumbar spine condition was less likely as not due to our caused by military service.

The Veteran was seen by a private practitioner, Dr. B.C., in January 2013.  He reported having daily back pain for several hours per day and bilateral numbness and tingling down both legs.  Upon examination, there were paraspinal muscle spasms and tenderness in the lumbar region.  There was also stiffness of the lumbar spine and decreased range of motion of the lumbar spine.

In June 2014, the Veteran had a lumbar spine examination by Dr. J.B., a private physician.  The Veteran had forward flexion to 50 degrees and extension to 15 degrees, with pain on motion and pain on palpation.  Dr. J.B. indicated that the Veteran also an abnormal gait due to guarding.  Other symptoms included weakened movement, excess fatigability, inability of station, and interference with sitting and standing.  The Veteran also reported having severe bilateral radicular pain and moderate paresthesias and numbness in the lower extremities.  Dr. J.B. diagnosed the Veteran with chronic lumbar spine pain, mild spondylosis of the lower lumbar spine and L-S junction with disc space narrowing that had progressed since the previous x-rays, transitional vertebra at the L-S junction (lumbarization S-1 segment), and disc degeneration at the L4-5/L5-S1 level.  He also diagnosed severe bilateral radiculopathy of the lower extremities with involvement of the L2/L3/L4 nerve roots.  The Veteran did not have any other neurologic abnormalities.  Dr. J.B. opined that it was as likely as not that there was a nexus between the Veteran's military service and the development of the lumbar spine pathology, including bilateral lumbar radiculopathy.  In December 2014, Dr. J.B. submitted an addendum to his opinion, stating that as likely as not, there was a secondary nexus between the development of the lumbar spine pathology and the Veteran's military service due to the service-connected bilateral knee disability that caused chronic abnormal forces that adversely affected the lumbar spine function.

In December 2014, the Veteran had a VA examination of the lumbar spine.  Range of motion measurements indicated that the Veteran had forward flexion to 80 degrees, and extension, right and left lateral flexion, and right and left lateral rotation all to 30 degrees.  There was no additional loss of function or range of motion after repetitive use testing with at least three repetitions.  Results of a sensory examination of the thighs, knees, ankles, and feet were all normal, and the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy of either lower extremity.  X-rays showed multilevel DDD of the lumbar spine.  The examiner opined that the lumbar spine condition was less likely than not incurred in or caused by the claimed in-service injury or event.  The examiner indicated that STRs showed a March 1988 complaint of low back pain, at which time the Veteran denied a history of injury to his back prior to that visit.  However, in the examination, the Veteran stated that he injured his back in 1986 or 1987, which conflicted with the STR.  The examiner opined that the single incident of low back pain in service abated, as noted in the separation examination, and there was no evidence of significant back problems until 5-6 years ago.  The examiner indicated that Dr. J.B. failed to state a rationale for his conclusion that the Veteran's low back condition was related to service and did not have access to the Veteran's STRs at the time of his opinion.  Finally, the examiner opined that the it was less likely than not that the lumbar spine DDD was caused by the service-connected bilateral knee condition, as the literature did not support a knee condition as a cause of a lumbar spine DDD condition.

In April 2015, Dr. J.B. submitted another examination report addendum, opining that the lumbar spine DJD and radiculopathy of the bilateral lower extremities were as likely as not secondary to the bilateral knee disability, due to the chronic abnormal asymmetric mechanical forces generated by the knees, which adversely ultimately affected the Veteran's lumbar spine function.  Dr. J.B. stated that the repetitive impacts, compressive, and shearing forces incurred during jump school and parachuting resulted in a scenario of cyclic injury and re-injury of all major load-bearing joints.  These injuries, although not necessarily debilitating individually, had a cumulative effect on the joints and created a pattern of osteoarthritis in the knees and lumbar spine that is now manifesting more dramatically because the Veteran's body is less able to maintain repairs of the cartilage, bone, synovial fluid, and scar tissue.  In addition, Dr. J.B. asserted, the bilateral knee pathology has chronically affected the Veteran's gait, posture, and ranges of motion.  The abnormal conformation during walking, sitting, and standing has caused the Veteran to compensate for the knee injuries, thereby producing mechanical stresses, which in turn has resulted in degeneration and arthritis of the lumbar spine.  Dr. J.B. stated that the bones of the spinal column, hips, legs, and feet are so woven together with a mesh of muscles, tendons, and ligaments, that pathology in one segment of the limb can create pathology in areas above, below, or both along the length of the extremity or back.

Most recently, the Veteran was afforded a VA thoracolumbar spine examination in June 2015.  The examiner indicated that range of motion could not be measured, as the Veteran participated only partially in the examination due to extreme pain, voluntary guarding, and resistance to range of motion testing.  The examiner opined that pain and limitations demonstrated by the Veteran appeared out of proportion for the claimed condition.  The examiner stated that the Veteran did not have localized pain to palpation, guarding or muscle spasms, radicular pain or radiculopathy, or IVDS.  X-rays indicated that there was not any arthritis, but there were early anterior osteophytes of L 3, L4, and L5.  The examiner concluded that there was no diagnosis because there was no pathology to render a diagnosis.  The examiner also opined that the isolated event noted in STRs was insufficient for service connection.  In addition, the claimed lumbar spine condition was less likely than not proximately due to or the result of the Veteran's service-connected bilateral knee disability because there was no evidence or direct pathophysiology to make such a connection.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, including obtaining a medical opinion regarding the relationship between the spine and knee disabilities.  However, under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  Here, although STRs are silent for mention of a plane jump that caused injury, the Veteran's statements regarding his in-service injury are competent and credible because they are consistent with the circumstances of his service.  Dr. J.B.'s medical opinion that repeated plane jumps caused cyclic injury and re-injury of all major load-bearing joints, and that the knee disability aggravated the spine disability, is also competent and credible.  Although Dr. J.B. did not appear to review the Veteran's STRs in rendering his opinion, he conducted physical examinations of the Veteran and provided a detailed rationale for his opinions.  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for a lumbar spine disability and radiculopathy of the bilateral lower extremities is warranted.     

Cervical Spine Arthritis and 
Radiculopathy of the Bilateral Upper Extremities

The Veteran has a current diagnosis of cervical spine DDD.  See the August 2013 and December 2014 VA examination reports; June 2014 Dr. J.B. examination report.  

The evidence is in relative equipoise on whether the Veteran has a current diagnosis of radiculopathy of the bilateral upper extremities.  Although the August 2013 and December 2014 VA examiners did not diagnose radiculopathy, the June 2014 private opinion by Dr. J.B. diagnosed radiculopathy of the bilateral lower extremities and the June 2015 VA examiner diagnosed paresthesias and/or dysesthesias and mild numbness of the bilateral upper extremities.

The evidence of record is also in relative equipoise on the issues of whether the Veteran's current cervical spine disability and radiculopathy of the bilateral upper extremities are related to an in-service injury.  June 2011 VA x-rays showed DDD with disc space narrowing from C3-4 to C6-7, most marked at 5-6 and 6-7.  There was also mild narrowing at the C7-T1 disc space level, with associated uncinate spurring and facet arthropathy, and mild-moderate narrowing of the bilateral C7-T1 foramina.  The impression was of multilevel DDD.

In August 2012, the Veteran had a C7-T1 interlaminar epidural steroid injection.

In January 2013, the Veteran reported to Dr. B.C. that he had daily neck pain for several hours per day and bilateral numbness and tingling down both arms.  Upon examination, there was bilateral posterior nuchal muscle spasms, not tender to palpation.  There was also decreased range of motion of the cervical spine.

The Veteran underwent a VA neck (cervical spine) examination in August 2013.  He reported that he has had neck pain ever since the in-service incident, but that it had gotten worse.  He said his neck hurt most days, and included headaches, swelling, and muscle spasms in his neck, back, and shoulders.  Range of motion measurements included flexion, extension, and right and left lateral flexion to 45 degrees or greater, with no objective evidence of painful motion.  Right and left lateral rotation was to 80 degrees with no objective evidence of painful motion.  The Veteran had localized tenderness or pain to palpation of the cervical spine, but no guarding or muscles spasms.  He also had no signs of radiculopathy or any other neurologic abnormalities.  He also did not have IVDS.  X-rays showed DJD, specifically mild reversal of the upper cervical lordosis, disc space narrowing, and uncinate processes producing foraminal stenosis.  The examiner opined that the cervical spine arthritis was less likely than not incurred in or caused by the claimed in-service injury or event.  The rationale was that that there were no relevant STRs, and there was a 23 year time gap between service and the current complaints of cervical spine pain.

The Veteran had a cervical spine examination by Dr. J.B. in June 2014.  Dr. J.B. found that the Veteran had forward flexion to 30 degrees, extension to 30 degrees, and right and left lateral rotation to 50 degrees, with pain on motion and pain on palpation.  Dr. J.B. indicated that the Veteran also had an abnormal gait due to guarding.  Other symptoms included weakened movement, excess fatigability, incoordination, inability of station, disturbance of locomotion, interference with sitting, and interference with standing.  The Veteran reported having moderate bilateral radicular pain, paresthesias, and numbness in the upper extremities.  Dr. J.B. diagnosed the Veteran with chronic cervical spine pain, cervical spondylosis, DDD, and foraminal stenosis.  He also diagnosed moderate bilateral radiculopathy of the upper extremities with involvement of the C5/C6, C7, and C8/T1 nerve roots.  Dr. J.B. opined that it was as likely as not that there was a nexus between the Veteran's military service and the development of the cervical spine pathology, including bilateral cervical radiculopathy.

In October 2014, the Veteran had a trigger point injection in the cervical muscles.

In a December 2014 VA examination, the Veteran had normal ranges of motion with posterior cervical tenderness to palpation.  Ranges of motion remained the same after repetitive use testing with at least three repetitions.  A sensory examination of the shoulders and forearms was normal bilaterally, and the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  .  X-rays revealed multilevel DDD and neural foraminal narrowing of the cervical spine.  The examiner opined that the cervical spine condition was less likely than not incurred in or caused by the claimed in-service injury or event, as the Veteran's STRs were silent for diagnosis or treatment of a cervical spine condition.  The examiner indicated that Dr. Bush failed to state a rationale for his conclusion that the Veteran's cervical spine condition was related to service and did not have access to the Veteran's STRs at the time of his opinion.  Finally, the examiner opined that the it was less likely than not that the cervical spine DDD was caused by the service-connected bilateral knee condition, as the literature did not support a knee condition as a cause of a cervical spine DDD condition.

In Dr. J.B.'s April 2015 examination report addendum, he opined that the cervical spine DJD and stenosis and the bilateral upper extremity radiculopathy were as likely as not secondary to the bilateral knee disability for the same reasons the lumbar spine pathology was caused by the bilateral knee disability.

Finally, in a June 2015 VA examination, the examiner indicated that range of motion could not be measured.  The examiner indicated that the Veteran participated only partially in the examination due to extreme pain, voluntary guarding, and resistance to range of motion testing, and that pain and limitations demonstrated appeared out of proportion for the claimed condition.  The Veteran had mild paresthesias and/or dysesthesias and mild numbness in the bilateral upper extremities with C5/C6, C7, and C8/T1 nerve roots.  The Veteran had no other neurological abnormalities.  The examiner also stated that the Veteran did not have IVDS.  X-rays indicated that there was not any cervical spine DDD.  The examiner concluded that there was no diagnosis because there was no pathology to render a diagnosis.  The examiner also opined that the claimed cervical spine condition was less likely than not proximately due to tor the result of the Veteran's service-connected bilateral knee disability because there was no evidence or direct pathophysiology to make such a connection.

As discussed above with regard to the lumbar spine disability, there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, the Veteran's statements are competent and credible, and Dr. J.B.'s medical opinion is competent and credible.  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for a cervical spine disability and radiculopathy of the bilateral upper extremities is warranted.     

Arthritis of the Bilateral Hips

The Veteran has a current diagnosis of arthritis of the bilateral hips.  See the June 2014 Dr. J.B. examination report; December 2014 VA examination report.  

The evidence of record is in relative equipoise on the issues of whether the Veteran's current diagnosis of arthritis of the bilateral hips is related to an in-service injury.  May 2011 VA x-rays of the hips showed no fracture or dislocation, preserved joint spaces, and sacroiliac joint and pubic symphysis within normal limits bilaterally.  November 2011 x-rays of the hips again showed no fractures or dislocations, preserved joint spaces, and normal sacroiliac joints bilaterally.

In January 2013, VA x-rays of the hips showed two small calcified vascular phleboliths in the right and left pelvis.  There was no acute fracture or dislocation, and no significant joint disease.  The impression was of no acute osseous abnormality.

The Veteran had an examination of the hips by Dr. J.B. in June 2014.  No range of motion measurements are listed in the examination report.  Dr. J.B. noted, however, that the Veteran had bilateral pain on movement, pain on palpation, less movement than normal, weakened movement, excess fatigability, instability of station, disturbance of locomotion, and interference with sitting and standing.  He diagnosed osteoarthritis of the bilateral hips and noted that there was objective evidence of crepitus of the right hip.  He opined that it was as likely as not that there was a nexus between the Veteran's military service and the development of the bilateral hip pathology.

In the December 2014 opinion addendum, Dr. J.B. stated that as likely as not, there was a secondary nexus between the development of the bilateral hip pathology and the Veteran's military service due to the service-connected bilateral knee disability that led to the ultimate dysfunction of the hips.

In a December 2014 VA examination of the hips, range of motion measurements were all normal for the bilateral hips.  There was no objective evidence of localized tenderness or pain on palpation of the hip joints or associated soft tissue.  X-rays showed minimal degenerative changes of the bilateral hip joints, with no objective evidence of crepitus.  The diagnosis was degenerative arthritis of the bilateral hips.  The examiner opined that the claimed hip condition was less likely than not incurred in or caused by the claimed in-service injury or event, as the Veteran's STRs were silent for complaint, diagnosis, or treatment of a hip condition.  The examiner indicated that Dr. Bush failed to state a rationale for his conclusion that the Veteran's hip condition was related to service and did not have access to the Veteran's STRs at the time of his opinion.  Finally, the examiner opined that the it was less likely than not that the claimed bilateral hip condition was caused by the service-connected bilateral knee condition, as the literature did not support a knee condition as a cause of a hip condition.

In Dr. J.B.'s April 2015 examination report addendum, he opined that the bilateral hip pathology was as likely as not secondary to the bilateral knee disability for the same reasons the lumbar spine pathology was caused by the bilateral knee disability.

Finally, in a June 2015 VA examination of the hips, the examiner indicated that range of motion could not be measured because the Veteran participated only partially in the examination due to extreme pain, voluntary guarding, and resistance to range of motion testing, and that pain and limitations demonstrated appeared out of proportion for the claimed condition.  The examiner also indicated that when the Veteran laid flat, he claimed and demonstrated only to be able to flex the hip to 30 degrees at most.  The examiner stated that the Veteran did not have ankylosis of either hip.  X-rays indicated that there was not any arthritis in the hips.  The examiner concluded that there was no diagnosis because there was no pathology to render a diagnosis.  The examiner also opined that the claimed bilateral hip condition was less likely than not proximately due to tor the result of the Veteran's service-connected bilateral knee disability because there was no evidence or direct pathophysiology to make such a connection.

As discussed above with regard to the previous neck and spine claims, there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, the Veteran's statements are competent and credible, and Dr. J.B.'s medical is competent and credible.  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for arthritis of the bilateral hips is warranted.     

Arthritis of the Bilateral Ankles

The Veteran does not have a current diagnosis of any ankle disability, including arthritis of the bilateral ankles.

June 2011 VA x-rays of the right ankle showed no acute fracture or dislocation, and a 7 millimeter ossification along the dorsum of the talus, distally, which was likely related to old trauma.  X-rays of the left ankle showed no acute fracture or dislocation, well-maintained joint spaces, and intact ankle mortise.

In a July 2011 VA examination, the Veteran reported having swelling in his ankles on a weekly basis, depending on how much he walked.  He also stated that he had been ambulating with a cane for about one year.  Right ankle dorsiflexion was to 4 degrees with the knee extended and to 10 degrees with the knee flexed.  Left ankle dorsiflexion was to perpendicular with the knee extended.  Left active dorsiflexion was to 8 degrees with the knee flexed and passive dorsiflexion was to 2 degrees with the knee flexed.  X-rays showed no fractures or dislocations and preserved joint spaces bilaterally.  The ankle mortise appeared grossly normal bilaterally.  X-rays were negative for arthritis of the bilateral ankles.  The examiner noted that there was no evidence or clinical findings of arthritis of the ankles, and that the Veteran's subjective and clinical symptoms of pain were more likely than not associated with his decreased arch height with weightbearing, which the examiner opined was unrelated to the alleged trauma sustained while parachuting in service.

In June 2014, after examinations of the Veteran's cervical spine, lumbar spine, hips, and knees, Dr. J.B. opined that it was as likely as not that there was a nexus between the Veteran's bilateral ankle pathology and his military service.  In the December 2014 opinion addendum, Dr. J.B. stated that as likely as not, there was a secondary nexus between the development of the bilateral ankle pathology and the Veteran's military service due to the service-connected bilateral knee disability that that caused chronic abnormal forces that adversely affected the bilateral ankle pathology.

The Veteran had another VA ankle examination in December 2014.  Physical examination revealed normal range of motion in both ankles with no objective evidence of pain with weight bearing or localized tenderness or pain on palpation of the ankle joints.  The Veteran could perform repetitive use testing with three repetitions without any additional loss of function or range of motion in either ankle.  X-rays showed that there was no degenerative arthritis in either ankle.  There were also no acute fractures, subluxations, or dislocations.  The ankle mortise were intact and there was no evidence of crepitus.  The examiner opined that the bilateral ankle condition was less likely than not incurred in or caused by the claimed in-service injury or event.  The rationale was that the Veteran's STRs were silent for complaints of bilateral ankle pain, except for an isolated incident in April 1988 of a right foot/ankle issue.  The examiner noted that literature did not support an isolated issue as the basis for diagnosis of a chronic ankle disability, and indicated that Dr. Bush failed to state a rationale for his conclusion that the Veteran's ankle pathology was related to service and did not have access to the Veteran's STRs at the time of his opinion.  Finally, the examiner opined that the it was less likely than not that the ankle arthritis was caused by the service-connected bilateral knee condition, as the literature did not support a knee condition as a cause of an ankle condition.

In Dr. J.B.'s April 2015 examination report addendum, he opined that the bilateral ankle pathology was as likely as not secondary to the bilateral knee disability for the same reasons the lumbar spine pathology was caused by the bilateral knee disability.

Most recently, in a June 2015 VA examination, the examiner indicated that range of motion could not be measured because the Veteran did not move the ankle but instead moved the toes during the examination.  The examiner reported that pain in the bilateral ankles was noted on rest or non-movement, but there was no ankylosis in either ankle.  The examiner indicated that the Veteran participated only partially in the examination due to extreme voluntary guarding and resistance to range of motion testing, and that pain and limitations demonstrated appeared out of proportion for the claimed condition.  X-rays indicated that there was not any arthritis in the ankles.  The examiner concluded that there was no diagnosis because there was no pathology to render a diagnosis.  The examiner also opined that the isolated event noted in STRs was insufficient for service connection and appeared to have resolved without any sequela.  In addition, the claimed bilateral ankle condition was less likely than not proximately due to tor the result of the Veteran's service-connected bilateral knee disability because there was no evidence or direct pathophysiology to make such a connection.

Finally, in the October 2015 Board hearing, the Veteran noted that he was wearing an ankle brace, and that his ankle problems were aggravated by the knee disabilities.

Although the Veteran can describe feeling discomfort or pain in his ankles, his statements cannot be used to diagnose an ankle disorder or disability, as he has not been shown to have the medical training necessary to diagnose a current left ankle disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).    

The VA examiners' opinions are all competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The examiners' opinions were rendered after review of the file, solicitation of the Veteran's medical history, and physical examination, including review of x-rays by a radiologist.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The Veteran's ankles were examined and x-rayed in July 2011, December 2015, and June 2015, and were consistently found to be within normal limits, without clinical or radiographic evidence of arthritis.  The July 2011 VA further examiner specified that the Veteran's subjective and clinical symptoms of pain were more likely than not associated with his decreased arch height with weightbearing, which was unrelated to the alleged trauma sustained while parachuting in service.  Moreover, although Dr. J.B. is competent to diagnose the Veteran with an ankle disability, it does not appear that he examined the Veteran's ankles or took x-rays of the ankles before rending his opinion.  It is therefore unclear how the Dr. J.B. diagnosed the Veteran with any ankle pathology and, as such, his opinion holds little probative weight on this issue. 

In sum, the weight of the evidence preponderates against the claim that the Veteran has a current diagnosis of a bilateral ankle disability.  Without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for service connection for arthritis of the bilateral ankles is denied.

Right Foot Disability

The evidence is in relative equipoise on the issues of whether the Veteran has current diagnoses of arthritis of the first MTP joint of the right foot and an Achilles tendon spur, and whether any such diagnoses are etiologically related to service.

A May 2011 VA x-ray of the right foot showed mild DJD of the first MTP joint and a nonspecific small corticated fragment dorsal to the neck of the talus that may be degenerative or post-traumatic.  In June 2011, the Veteran's VA doctor submitted a letter indicating that it was more likely than not that the Veteran's chronic foot pain was a result of an injury that occurred after jumping from a plane while in airborne school.

In a July 2011 VA examination, the Veteran reported having cramping in the middle of his foot that lasted for ten minutes, which occurred every other day, as well as numbness and tingling that occurred once a week.  X-rays showed a minimal hallux valgus deformity, an ossific density adjacent to the dorsal aspect of the distal calcaneus that could represent soft tissue ossification versus enthesopathy, and a tiny calcaneal Achilles tendon spur.  X-rays were negative for arthritis of the right foot and heel.  The examiner found that there was no evidence or clinical findings of arthritis of the right foot or heel, and that the Veteran's subjective and clinical symptoms of pain were more likely than not associated with his decreased arch height with weightbearing, which the examiner opined was unrelated to the alleged trauma sustained while parachuting in service.

As discussed above with regard to other service connection claims, there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, the VA treatment report and examination are competent and credible.  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for a right foot disability is warranted.     

Arthritis of the Bilateral Big Toes

The Veteran does not have a current diagnosis of any bilateral big toe disability, including arthritis of the big toes, aside from arthritis of the first MTP joint of the right foot for which service connection was granted above.

In a July 2011 VA examination, the Veteran had pain with inversion and eversion of the subtalar joint and end range of motion of the big toe interphalangeal joint of the left foot.  He also had pain with range of motion of the subtalar joint and bit toe metasophalangeal joint of the right foot.  X-rays were negative for big toe arthritis bilaterally.  As discussed with regard to the Veteran's ankles, the examiner noted that there was no evidence or clinical findings of arthritis of the bilateral big toes, and that the Veteran's subjective and clinical symptoms of pain were more likely than not associated with his decreased arch height with weightbearing, which the examiner opined was unrelated to the alleged trauma sustained while parachuting in service.

Although the Veteran can describe feeling discomfort or pain in his toes, his statements cannot be used to diagnose a toe disorder or disability, as he has not been shown to have the medical training necessary to diagnose a current toe disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).    

The VA examiner's opinion is competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The examiner's opinion was rendered after review of the file, solicitation of the Veteran's medical history, and physical examination, including review of x-rays.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, neither the Veteran nor his representative have produced a medical opinion to contradict the conclusions of the VA examiner.  

In sum, the weight of the evidence preponderates against the claim that the Veteran has a current diagnosis of arthritis of the bilateral big toes.  Without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for service connection for arthritis of the big toes is denied.

Acquired Psychiatric Disorder

The Veteran has a current diagnosis of depressive disorder, which is etiologically related to the cervical spine and lumbar spine disabilities.

VA treatment records indicate that in December 2010 a PTSD screening and depression screening were both positive.  

The Veteran had a VA initial mental health evaluation in March 2011 after referral from his VA doctor for depression and chronic pain.  He was assessed as having adjustment disorder with depression.  The treating psychologist noted that the depression symptoms were mild and primarily related to the pain condition.

In April 2011, a depression screening was negative.  In June 2011, a depression screen was positive.  The next day the Veteran attended a group therapy session and an anger management group.  He also underwent a mental health assessment in June.  He reported that he felt irritable at times due to pain and felt down at times.  He denied having suicidal or homicidal ideations.  He also reported having a history of nightmares about jumping from a plane in service and being injured.  He was noted to have a depressed mood and restricted range of affect.  The treating doctor provisionally assessed him as having chronic PTSD.

In September 2011, the Army and Joint Services Records Research Center (JSRRC) determined that there was a lack of information required to corroborate the claimed PTSD stressor (the jump off the plane in airborne school).

In January 2012, the Veteran had a psychological status evaluation.  The examining psychologist diagnosed with him with chronic PTSD; dysthymic disorder; and pain disorder associated with both his parachute fall and psychological factors.

The Veteran underwent a psychological evaluation for the Social Security Administration (SSA) in February 2013.  He reported chronic depressive mood that intensified from moderate to severe approximately two years prior.  Other symptoms included waking in the night in pain and ruminating over his life, minimal appetite, feeling continuously tired, little motivation to do most tasks, and had passive thoughts of suicide earlier in the year.  He also stated that he had intrusive thoughts of the in-service airplane jump, avoided being on airplanes since service, and started shaking when he was in high rises.  After diagnostic testing, the examining psychologist diagnosed the Veteran with depressive disorder not otherwise specified (NOS) and chronic PTSD.  

In June 2014, the Veteran was referred for a VA psychological assessment due to chronic pain in his neck and lower back.  He was diagnosed with unspecified depressive disorder, PTSD, and chronic pain.

In a VA mental health assessment in October 2014, the Veteran endorsed symptoms of daily depressed mood, anhedonia, fluctuations in appetite, fatigue, difficulty concentrating, and feelings of worthlessness.  He also noted having difficulty initiating and maintaining sleep due in part to both pain and frequent nightmares.  The treating psychologist indicated that it appeared that the Veteran met the diagnostic criteria for depressive disorder, which was recurrent and moderate.  She also noted that the Veteran had a previous diagnosis of PTSD.

In Dr. J.B.'s April 2015 examination report addendum, he indicated that a February 2015 rating decision denied service connection for depression because there was clear and unmistakable evidence linking the depression to chronic pain syndrome caused by degenerative changes of the cervical and thoracolumbar spine.  As such, Dr. J.B. opined that the service connection for depression, as secondary to the cervical and lumbar spine conditions, should be granted.

Finally, the Veteran underwent a VA PTSD examination in June 2015.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  The examining psychologist found that the Veteran did not meet the diagnostic criteria for PTSD, but diagnosed major depressive disorder, cannabis abuse disorder, and alcohol abuse disorder (that was in early remission).  The examiner noted that the Veteran was found to have antisocial traits in June 2014.  She opined that because of the many variables, including antisocial traits, substance abuse, physical pain, and financial problems, she was unable to say with 50 percent or more certainty that the symptoms of depression and anxiety were related to the claimed in-service stressor.  The examiner also opined that for the same reasons, any acquired psychiatric disorder was less likely than not proximately due to or the result of the Veteran's service-connected bilateral knee disability.

Finally, in the October 2015 Board hearing, the Veteran testified that the constant and total pain had left him depressed and unable to work.  

As discussed above with regard to other service connection claims, there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  A medical opinion could be obtained on the specific question of whether the Veteran's depression is due to pain caused by the cervical and lumbar spine disabilities.  However, VA treatment records have consistently linked the depression with the neck and back conditions, and the June 2015 VA examiner indicated that physical pain could be a contributing factor of the Veteran's depression.  Thus, the evidence is at least in equipoise on the issue of whether the depression is due to the neck and back disabilities.  In resolving all reasonable doubt in the Veteran's favor, service connection for depressive disorder is warranted.     

Erectile Dysfunction (ED)

The Veteran has a current diagnosis of ED, and the evidence is in equipoise on the issue of whether it is etiologically related to the lumbar spine disability.

In an April 2011 VA examination, the Veteran reported that his ED was caused by his service-connected knee problems.  He reported that the severity of the pain in his knees caused him to lose concentration during sex, which caused him to lose erection.  He also reported that he had a vardenafil prescription, which he reported was not helpful.  The Veteran's bladder, urethra, perineal sensation, penis, testicles, scrotum, and seminal vesicles examinations were all normal.  After reviewing the Veteran's claims file, the examiner opined that the ED was not caused by or a result of the bilateral chondromalacia patella.  The examiner stated that the Veteran was seen by a psychologist for an initial mental health integration examination for depression in March 2011, in which he reported a reduction in sex drive due to citalopram, an antidepressant.  The examiner indicated that common side effects of citalopram include decreased libido and ejaculation dysfunction.

In Dr. J.B.'s April 2015 examination report addendum, he opined that the ED was as likely as not secondary to the lumbar spine pathology.  He stated that the damage to the lumbar spine, including decreased disc space, muscle inflammation, and vertebral misalignments, have damaged the nerve roots exiting the spinal column at those vertebra.  The nerves that mediate erectile function in men exit the spine at the lumbar level; as such, the damage to the lumbar spine has been unmanaged long enough that the nerves mediating sexual function have been damaged and caused ED.

In June 2015, the Veteran underwent a VA examination.  The examiner indicated that the Veteran did not have a voiding dysfunction, a history of recurrent systemic urinary tract or kidney infections, retrograde ejaculation, or a history of make reproductive organ infection.  The Veteran's penis, testes, and epididymis were normal upon physical examination.  The examiner opined that the etiology of the ED was likely multi-factoral, including PTSD, depression, insomnia, anxiety, homelessness, and history of alcohol abuse, specifying that the exact etiology of the ED was unable to be determined without mere speculation.

As discussed above, there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Further medical opinion could be obtained on the specific question of whether the Veteran's ED is due to the lumbar spine disability.  However, Dr. J.B.'s medical opinion is competent and credible.  Moreover, although the June 2015 VA examiner noted that she could not determine the etiology of the ED without merely speculating, she also did not provide a negative opinion.  Thus, the evidence is at least in equipoise on the issue of whether the ED is due to the back disability.  In resolving all reasonable doubt in the Veteran's favor, service connection for ED is warranted.     

Head Injury

The Veteran does not have a current diagnosis of a head injury, including a traumatic brain injury (TBI).

The Veteran had a TBI evaluation in April 2012.  He stated that after the claimed in-service injury, he did not have a seizure or have any memory disturbance, but he reported having daily headaches.  He characterized the headaches as sharp, dull, throbbing, and achy, and indicated that he had nausea or vomiting, and dizziness or vertigo.  He also indicated that he had memory problems, which he first noticed in 1989 when he went to school following his discharge from the military and found that he could not do the work due to memory problems.  A CT scan revealed no intracranial mass effect and no acute intracranial hemorrhage or extra-axial fluid collection.  There were no areas that were suspicious for acute or chronic cortical infarction.  The impression was of mild volume loss over the cerebral convexities without acute intracranial findings or evidence for intracranial mass lesion, and an old blowout fracture of the medial wall of the left orbit.  The VA clinician's impressions were that the Veteran had prolonged PTSD and depression, but no TBI.  

In June 2014, after examinations of the Veteran's cervical spine, lumbar spine, hips, and knees, Dr. J.B. opined that it was as likely as not that there was a nexus between the residuals of a TBI that occurred during active military service.  

The December 2014 VA examiner indicated that there was no evidence in the Veteran's STRs of a TBI in service.

Although the Veteran can describe feelings including a headache, his statements cannot be used to diagnose a head injury or a TBI, as he has not been shown to have the medical training necessary to diagnose such a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).    

The VA clinicians' opinions are competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The clinicians' opinions were rendered after review of the file, solicitation of the Veteran's medical history, and physical examination.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  As the June 2015 VA examiner noted, there is simply no evidence of a head injury or a TBI.  With regard to Dr. J.B.'s opinion, although Dr. J.B. is competent to diagnose the Veteran with a head injury, it does not appear that he examined the examined the Veteran or took head or brain images before rending his opinion.  It is therefore unclear how the Dr. J.B. diagnosed the Veteran with residuals of a TBI, as such, his opinion holds little probative weight on this issue. 

In sum, the weight of the evidence preponderates against the claim that the Veteran has a current diagnosis of a head injury or a TBI.  Without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for service connection for a head injury, to include a TBI, is denied.

Headaches

The Veteran has a current diagnosis of headaches, which is etiologically related to the cervical spine disability.

In September 2011, the Veteran underwent a VA headache examination.  He reported that he had sharp aching headaches that varied in location, but generally started in the right posterior lobe.  He stated that he had headaches 3-5 days per week, and they lasted up to two days.  He further stated that he experienced symptoms of nausea, sensitivity to light, sensitivity to sound, change sin vision, dizziness, and bilateral arm and finger numbness with the headaches.  The Veteran did not have characteristic prostrating attacks of migraine headache pain, but he did have prostrating attacks of non-migraine headache pain more frequently than once per month.  A head CT scan showed mild volume loss over the cerebral convexities without acute intracranial findings or evidence of an intracranial mass lesion.  There was an old blowout fracture on the medial wall of the left orbit, but the orbits were otherwise unremarkable.  The examiner opined that the headaches were less likely than not incurred in or caused by the claimed in-service injury, as there was no in-service evaluation or treatment for a headache.  The examiner noted that the Veteran's claims file was silent for any mention of head trauma, and opined that the headaches were likely related to the cervical radiculopathy.

In January 2013, the Veteran reported to Dr. B.C. that he had been having headaches since service, and also reported having mild memory problems.  

In December 2014, the Veteran underwent a VA headaches examination.  The Veteran reported that he was having shooting pain right above his ear at the time of the exam.  He reported that resting and closing his eyes with no light or noise helped.  The examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  The examiner opined that the headaches were less likely than not caused by the claimed in-service injury or event, as the Veteran's STRs were silent for treatment of headaches and was only noted on a service separation examination.  In addition, there was no mention of treatment for headaches until many years post service in 2011, at which time the examiner opined that the headaches were linked to the cervical spine condition.  The examiner indicated that Dr. Bush failed to state a rationale for his conclusion that the Veteran's headaches and TBI were related to service and did not have access to the Veteran's STRs at the time of his opinion.  

In Dr. J.B.'s April 2015 examination report addendum, he indicated that a February 2015 rating decision denied service connection for headaches because the diagnosis was related to the cervical spine diagnosis.  As such, Dr. J.B. opined that the service connection for headaches, as secondary to the cervical and lumbar spine conditions, should be granted.

Finally, in June 2015, the Veteran had another VA headaches examination.  The examiner diagnosed the Veteran with tension headaches, with symptoms including constant head pain, pulsating or throbbing head pain, pain on both sides of the head, sensitivity to light and sound, sensory changes, and change sin vision.  The Veteran indicated that he had experienced a headache every day for the past month.  The examiner stated that the Veteran had characteristic prostrating attacks of migraine headache pain once every month, and prostrating attacks of non-migraine headache pain more frequently than once per month.  The examiner concluded that there was no evidence or direct pathophysiology to warrant direct service connection for headaches.  She specified that the exact etiology of the headaches could not be determined without mere speculation, and that the Veteran suffered from multiple risk factors, including but not limited to depression, cervical pain, substance abuse, a lack of housing, and chronic pain.  

As discussed above with regard to other service connection claims, there can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  A medical opinion could be obtained on the specific question of whether the Veteran's headaches are due to pain caused by the cervical spine disability.  However, VA examiners have consistently linked the depression with the neck disability, and the June 2015 VA examiner indicated that physical pain could be a contributing factor of the Veteran's depression.  Thus, the evidence is at least in equipoise on the issue of whether the headaches are due to the neck disability.  In resolving all reasonable doubt in the Veteran's favor, service connection for headaches is warranted.     

III.  Increased Ratings Claims

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

38 C.F.R. § 4.71a, Diagnostic Codes 5055 and 5256 through 5263 set forth the relevant provisions for disabilities of the knee.

Diagnostic Code 5256 governs ankylosis of the knee, providing ratings of 30, 40, 50, and 60 percent for varying degrees of favorable and unfavorable ankylosis.  

Diagnostic Code 5257 governs other impairment of the knee, providing respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  Id.

Diagnostic Code 5260, which governs limitation of leg flexion, provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  Id.  

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  Id. 

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  Id.

Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Id.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  In addition, a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Period of Appeal Prior to January 28, 2011

The Veteran's knees are both rated under Diagnostic Codes 5010-5260 for traumatic arthritis and limitation of flexion of the leg.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four digits, 5010, represent the diagnostic code used to rate traumatic arthritis.  The second four digits after the hyphen, 5260, represent the diagnostic code for limitation of flexion of the leg.  

The Board finds that for the period of appeal prior to January 28, 2011, the record does not demonstrate the requisite manifestations for ratings in excess of 10 percent for either knee disability under Diagnostic Code 5260.  For a 20 percent rating under Diagnostic Code 5260, there must be evidence that flexion was limited to 30 degrees.  In this case, the evidence shows that the right knee flexion was to 80 degrees and left knee flexion was to 100 degrees.  

Neither knee disability more nearly approximated limitation of flexion to 30 degrees.  VA treatment records indicate that in January 2006, the Veteran reported having worse knee pain for the last three weeks.  X-rays showed a suspected small broad-based exostosis projecting off the articular surface of the mid-patella on the right knee.  There was also evidence of old healed trauma or old stress in both knees.  Another x-ray of the right knee taken a few weeks later showed no evidence of acute fracture or subluxation, and the evaluation of the patella on the sunrise view was within normal limits.  There was also no joint effusion and the surrounding soft tissues appeared grossly normal.  In March 2006, the Veteran was seen for a follow-up for the right knee exostosis.  He reported having a dull, constant, aching pain in his knee.  X-rays of the right knee showed normal medial and lateral meniscus with no signs of tear.  There was some edema involving the posterior medial aspect of the ACL, and an ACL sprain could not be excluded but there was no definite tear.  The Veteran was also diagnosed with patellofemoral disease with cartilage thinning, mild tendinosis of the distal quadriceps and proximal patellar tendons, and a Baker's cyst.

The Veteran underwent a VA knees examination in June 2010.  He reported having problems putting on his pants and getting off the toilet due to knee problems.  He stated that he had the same pains in both knees but that the right knee pain was much worse than the left knee pain.  He also stated that he used a cane and had a right knee brace from VA.  He could walk one block and lift twenty pounds.  The Veteran reported having episodes of the right knee giving way approximately once every couple of months.  He also indicated that the right knee seized up and locked, but the examiner indicated that it sounded more like acute pain in the right knee.  Upon physical examination, the was no effusion, swelling, or signs of inflammation in either knee; however, on grinding the patella there was pain that was worse on the right than on the left.  Ranges of motion included extension to zero degrees in both knees, and flexion to 80 degrees in the right knee and to 100 degrees in the left knee.  He had pain on motion but no evidence of fatigue, weakness, lack of endurance, instability, or incoordination with repeated motion testings.  X-rays indicated a normal left knee and an osteochondral section of the articulating surface of the patella that seemed to have sprung loose from what appeared to be a defect in the patella of the right knee.  The examiner diagnosed left knee chondromalacia patella with minimal to mild symptomatology and right knee chondromalacia patella with evidence of osteochondral fragment with moderate to severe symptomatology.

In December 2010, the Veteran reported bilateral knee pain, particularly in the right knee.

The evidence does not reflect flexion limited to 30 degrees at any time to warrant a higher rating for this period of the appeal in either knee.  Rather, the evidence reflects that at most, flexion was limited to 80 degrees in the right knee and to 100 degrees in the left knee.  Accordingly, and increased evaluation under Diagnostic Code 5260 is not warranted.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  In this case, the Veteran reported having daily knee pain and increased pain with prolonged sitting, standing, and walking.  The Board observes, however, that the 10 percent ratings for the bilateral knee disability contemplated the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Furthermore, the VA examiner performed repetitive testing and considered the point at which the Veteran demonstrated pain on motion.  Even considering those factors, the Veteran did not exhibit flexion limited to 30 degrees.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating than the initial ratings already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased ratings may be assigned under other diagnostic codes, but finds no additional bases upon which to assign an evaluation in excess of 10 percent for the bilateral knee disability.  There is no medical evidence of ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, removal of cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum that would support separate or increased evaluations under the criteria set forth in Diagnostic Codes 5256 (ankylosis), 5257 (recurrent subluxation or lateral instability), 5258 (dislocated semilunar cartilage), 5259 (removal of semilunar cartilage), 5262 (malunion or nonunion of the tibia and fibula), and 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  

In sum, the weight of the evidence preponderates against the award of ratings in excess of 10 percent for the Veteran's bilateral knee disability under Diagnostic Code 5260 for this period of appeal.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for initial ratings in excess of 10 percent for the period of appeal prior to January 28, 2011 is denied.

Period of Appeal from January 28, 2011

The Board finds that for the period of appeal prior to January 28, 2011, the record does not demonstrate the requisite manifestations for ratings in excess of 20 percent for either knee disability under Diagnostic Code 5260.  For a 30 percent rating under Diagnostic Code 5260, there must be evidence that flexion was limited to 15 degrees.  In this case, the evidence shows that the right knee flexion was to 40 degrees and left knee flexion was to 65 degrees.  

Neither knee disability more nearly approximated limitation of flexion to 15 degrees.  In January and April 2011, the Vetera had bilateral knee depomedrol injections.  In April 2011, he reported that his knees locked at time, the right more than the left.  

The Veteran underwent a VA knees examination in April 2011.  He reported symptoms of bilateral deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, a burning sensation, inflammation, and severe flare-ups of joint disease that occurred weekly.  Physical examination revealed an antalgic gait and abnormal shoe wear patterns.  The right knee showed tenderness, guarding of movement, pain on active motion, and pain on palpation particularly with patellar palpation.  The left knee showed tenderness to palpation.  Neither knee had crepitation, mass behind the knee, clicks or snaps, grinding, instability, or ankylosis.  Range of motion measurements showed the right knee had flexion to 40 degrees and normal extension (zero degrees), and the left knee had flexion to 65 degrees and normal extension.  After repetitive motion testing, the right knee had flexion to 50 degrees and the left knee had flexion to 60 degrees.  There was objective evidence of pain with active motion in both knees.  The examiner indicated that the range of motion testing was limited by guarding as well as pain.  The examiner also stated that there was no mediolateral or anteroposterior instability.  X-rays of the right knee revealed a small broad-based exostoses at the patellar apex, and a 2 millimeter cortical defect along the anterior aspect of the femur at the level of the patellar notch and patellar surface that most likely represented sequela of chronic impaction with an oscitated 2 millimeter free intra-articular fragment adjacent to the medial patellar facet.  The examiner opined that the right knee chondromalacia patella was moderate to severe and the left knee chondromalacia patella was of moderate severity.  The symptoms caused decreased mobility, weakness or fatigue, decreased strength of the lower extremities, and pain.  

In January 2013, the Veteran reported to Dr. B.C. that he had severe bilateral knee pain on a daily basis.  Dr. B.C. noted that the Veteran was wearing bilateral knee braces.  He noted that the Veteran's knees were not swollen, there was no effusion of either knee, and no warmth or tenderness of the knees.  Both knees had decreased flexion, and the Veteran's gait was altered by the bilateral knee pain.

In July 2014, Dr. J.B. conducted an examination of the Veteran's knees.  Range of motion measurements showed the Veteran had flexion to 30 degrees in each knee.  Repetitive use testing was not performed dude to severity of knee pathology.  The Veteran had pain on movement and pain moderate pain on palpation of the bilateral anterior knees.  Other symptoms included excess fatigability, incoordination, swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting and standing.  The Veteran also had a reduction in muscle strength in both knees, but no muscle atrophy.  There was no ankylosis or recurrent subluxation of either knee.  Both knees had a history of slight lateral instability and recurrent effusion.  Both knees also showed objective evidence of crepitus.  Dr. J.B. opined that the disability rating for both knees should as likely as not be increased.

Most recently, the Veteran had a VA knees examination in June 2015.  The examiner indicated that range of motion could not be measured because the Veteran participated only partially in the examination due to extreme pain, voluntary guarding, and resistance to range of motion testing, and that pain and limitations demonstrated appeared out of proportion for the claimed condition.  The examiner also stated that the Veteran did not have ankylosis of either knee, and that there was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing could not be performed due to severe pain claimed by the Veteran.  

Finally, in an October 2015 Board hearing, the Veteran testified that his knee pain is an 8 (on a scale of 1 to 10) every day, and it sometimes goes up to 10.  He stated that he has shooting pain, numbness, aching pain, swelling, flare-ups, and it was hard to go up and down steps.  The Veteran indicated that he could only sit or stand for 5-10 minutes before he had to change positions, and that he had to quit working due to his knees.  

The evidence does not reflect flexion limited to 15 degrees at any time to warrant a higher rating for this period of the appeal in either knee.  Rather, the evidence reflects that flexion was limited to no more than 30 degrees in the right knee and the left knee.  Accordingly, increased evaluations under Diagnostic Code 5260 are not warranted.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  In this case, the Veteran reported having daily knee pain and increased pain with prolonged sitting, standing, and walking.  The Board observes, however, that the current 20 percent ratings for the bilateral knee disability contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Furthermore, the VA examiner performed repetitive testing and considered the point at which the Veteran demonstrated pain on motion.  Even considering those factors, the Veteran did not exhibit flexion limited to 15 degrees.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating than the initial ratings already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased ratings may be assigned under other diagnostic codes, but finds no additional bases upon which to assign an evaluation in excess of 20 percent for the bilateral knee disability.  There is no medical evidence of ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, removal of cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum that would support separate or increased evaluations under the criteria set forth in Diagnostic Codes 5256 (ankylosis), 5257 (recurrent subluxation or lateral instability), 5258 (dislocated semilunar cartilage), 5259 (removal of semilunar cartilage), 5262 (malunion or nonunion of the tibia and fibula), and 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  

In sum, the weight of the evidence preponderates against the award of ratings in excess of 20 percent for the Veteran's bilateral knee disability under Diagnostic Code 5260 for this period of appeal.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for ratings in excess of 20 percent for the period of appeal from January 28, 2011 is denied.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, pain on motion, and limited motion are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

Service connection for a lumbar spine disability is granted.

Service connection for radiculopathy of the bilateral lower extremities is granted.

Service connection for a cervical spine disability is granted.

Service connection for radiculopathy of the bilateral upper extremities is granted.

Service connection for arthritis of the bilateral ankles is denied.

Service connection for a right foot disability is granted.

Service connection for arthritis of the bilateral big toes is denied.

Service connection for depressive disorder is granted.

Service connection for erectile dysfunction is granted.

Service connection for a head injury, including a TBI, is denied.

Service connection for headaches is granted.


REMAND

The Veteran is seeking entitlement to a TDIU.  As discussed above, the Board has granted entitlement to service connection for a number of disabilities, including disabilities of the lumbar spine, bilateral lower extremities, cervical spine, bilateral upper extremities, right foot, depressive disorder, erectile dysfunction, and headaches.  As such, the question of entitlement to TDIU may be impacted by the initial ratings assigned by the AOJ for the Veteran's newly service-connected disabilities.  The issue of entitlement to a TDIU is therefore remanded as intertwined with the implementation of this Board decision by the AOJ.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Implement the grants of service-connection contained in this decision and assign initial disability ratings.

2.  Then, readjudicate the claim for entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


